| Te ivhem it May Concer fy... FILED

| 2am writing m coMmern of. Bay ZOU ome
of Ameriea. L Was a young Cula Gcmaget 1S Sa
| then Boxy Scouts. ¢ Was a Vick or.

scout, EL was Subject to being, melested

- Stay akter meet igs fo Lle«n WD

|W os avter and during My Scouting Made a

‘

lain mw Wid BOs.

[White

[thet

+. 10.05 MW Lo {A He Lor Aettthg _

 

ss aorte-

both Scoutingse Each time Twas a - | . a

16nd ditfemt occasions ant) Legot oo. .
jour. oF the SCout. E% ch accu Trance ee eae
Ihappened ok Camping oc having to

| The damaged that had fwcured

. jme Ss ul€ida | ankl L hac Wu Aa Child. Wve ens ene .

4 T+ made ine think + was gay evenr
though. L never Wad ateaction t@e men...
| | LF Couldnt understand w/ hy Twas. oe.
| itke this. L alse became a loner ave.

te Mu Co nfusions L always thought...

 

~The men touch nein the Way they di
T personally +hink they shanld end

[the PLOgr am: becawe EF think the _
Men Were th iT only Sof One PUL pose,

 

 

 

 

 

 
 

 

 

TJustise Lauri Selber
Silveestein -c
RSA Bankruphsy Cause Ao
$24 Market Sp. 6 Floor OF.
Wilmington QE 1A8o\

LSGoi~sozseag Fala iingedi dhe Piadda jg tiqgihiyyh

a ee ee a de em ee

 

 
